t c memo united_states tax_court celia mazzei petitioner v commissioner of internal revenue respondent angelo l mazzei and mary e mazzei petitioners v commissioner of internal revenue respondent docket nos filed date lewis richard walton and lewis richard walton jr for petitioners erin k salel joseph a peters miles b fuller peter n scharff and paulmikell a fabian for respondent memorandum opinion chiechi judge these consolidated cases are before us on petitioners’ motion for partial summary_judgment we shall deny petitioners’ motion petitioners filed a memorandum and the respective declarations of mr continued background the record before us for purposes of petitioners’ motion record establishes and or the parties do not dispute the following petitioners celia mazzei celia mazzei angelo l mazzei mr mazzei and mary e mazzei mary mazzei resided in california at the time they filed the respective petitions in these cases at all relevant times celia mazzei mr mazzei and mary mazzei each owned certain shares of stock of each of mazzei injector corp mazzei injector and alm corp alm each of which was an s_corporation their respective stock ownership of each of those s_corporations totaled percent at all relevant times mazzei injector and alm each owned a certain inter- est in a partnership known as mazzei injector co mazzei partnership their respective partnership interests in mazzei partnership totaled percent continued mazzei celia mazzei and david bedke c p a in support of petitioners’ motion for partial summary_judgment we shall refer collectively to petitioners’ motion for partial summary_judgment petitioners’ memorandum in support of petitioners’ motion for partial summary_judgment and the respective declarations of mr mazzei celia mazzei and david bedke c p a as petitioners’ motion respon- dent filed a response to petitioners’ motion and a memorandum in support thereof petitioners filed a reply to that response and that memorandum around date celia mazzei mr mazzei and mary mazzei each established a roth individual_retirement_account roth_ira at a time not estab- lished by the record during each of them caused her or his roth_ira to pur- chase certain stock of western growers shared foreign sales corp ltd western growers fsc at all relevant times western growers fsc had in effect an elec- tion under sec_927 to be treated for federal_income_tax income_tax pur- poses as a foreign_sales_corporation fsc around date mazzei partnership entered into an agreement sales agreement with western growers fsc in that agreement western growers fsc agreed to provide certain foreign sales services to mazzei partnership in return for certain commissions that that partnership agreed to pay to western growers fsc on certain international sales of mazzei partnership’s export_property within the meaning of sec_927 sec_927 export_property pursuant to the sales agreement during each of the years through mazzei partnership paid to western growers fsc certain commissions on certain of mazzei partnership’s international sales of sec_927 export_property dur- ing each of those same years western growers distributed certain amounts as all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure dividends to the respective roth iras of celia mazzei mr mazzei and mary mazzei petitioners’ iras in date respondent commenced an examination of the income_tax of mazzei injector for its taxable_year certain notes that respondent’s revenue_agent revenue_agent prepared during that examination stated in pertinent part there were potentially dollar_figurek-dollar_figurek commissions paid per year until the fsc rules were repealed in or he petitioners’ repre- sentative during the examination claims that they were entitled to do that and the law was unclear until notice_2004_08 was issued the contributions ceased after that and there have been no additional con- tributions since then the only additional_amounts are from earnings_of those amounts it is unclear what our position may be in this matter the older years through are closed and if there were no additional contributions after the or years our only issue may be the excise_tax on the over contributed amounts respondent proposed no adjustments to mazzei injector’s income_tax for its tax- able year as a result of respondent’s examination of mazzei injector’s in- come tax for that taxable_year nor did respondent propose as a result of that examination any adjustments to mazzei injector’s income_tax for its taxable years through during which the mazzei partnership western growers fsc transactions had taken place that was because the applicable respective periods we shall refer collectively to the various transactions involving mazzei partnership western growers fsc petitioners’ iras and petitioners as the mazzei partnership western growers fsc transactions of limitations for assessing income_tax for taxable years through had expired by the time respondent commenced the examination of the income_tax of mazzei injector for its taxable_year and learned for the first time about the mazzei partnership western growers fsc transactions in date respondent commenced respective examinations of the income_tax of celia mazzei and mr mazzei and mary mazzei for their taxable_year at the completion of those respective examinations respondent con- cluded that the commissions that mazzei partnership had paid to western growers fsc during each of the years through constituted in substance distri- butions to celia mazzei mr mazzei and mary mazzei respectively that were followed by their respective contributions to their respective roth iras respon- dent proposed no adjustments to petitioners’ respective income_tax for their tax- able year as a result of respondent’s respective examinations of petitioners’ respective income_tax for that taxable_year nor did respondent propose as a result of those examinations any adjustments to the respective income_tax of celia mazzei and mr mazzei and mary mazzei for their taxable years through respondent was aware of the mazzei partnership western growers fsc transactions when it began the respective examinations in date of the income_tax of celia mazzei and mr mazzei and mary mazzei having learned about those transactions for the first time during the examination that began in date of the income_tax of mazzei injector for its taxable_year during which the mazzei partnership western growers fsc transactions had taken place that was because the applicable respective periods of limitations for assessing income_tax for taxable years through had expired by the time respondent commenced the examination of the respective income_tax of celia mazzei and mr mazzei and mary mazzei for their taxable_year on date respondent issued celia mazzei a notice_of_deficiency with respect to her taxable_year sec_2002 through celia mazzei notice in that notice respondent determined that celia mazzei is liable for those taxable years for the following deficiencies under sec_4973 in and additions under sec_6651 and to her federal excise_tax excise_tax year additions to tax under secs deficiency a a dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number sec_6651 prescribes the method of calculating the addition_to_tax thereunder see supra note on date the same date on which respondent issued the celia mazzei notice respondent issued to mr mazzei and mary mazzei a notice with respect to their taxable_year sec_2002 through mazzei notice in that notice respondent determined that mr mazzei and mary mazzei are liable for those tax- able years for the following deficiencies under sec_4973 in and additions under sec_6651 and to their excise_tax year additions to tax under secs deficiency a a dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number sec_6651 prescribes the method of calculating the addition_to_tax thereunder discussion we may grant summary_judgment where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we agree with the parties that there is no genuine dispute of material fact in resolving the following issue presented in petitioners’ motion should we reject the respective excise_tax deficiencies that respondent determined in the celia mazzei notice and the mazzei notice resulting from the mazzei partnership western growers fsc transactions because respondent did not determine respective income_tax deficiencies of celia mazzei and mr mazzei and mary mazzei resulting from those transactions it is petitioners’ position that hellweg v commissioner tcmemo_2011_ wl and ohsman v commissioner tcmemo_2011_98 wl control resolution of the issue presented in petitioners’ motion that is because according to petitioners the issue presented in petitioners’ motion is the same issue presented argued and decided in hellweg and ohsman re- spondent disagrees in hellweg the commissioner of internal revenue commissioner had determined certain excise_tax deficiencies against the taxpayers involved there as a result of the commissioner’s recharacterization of the following transactions under the substance-over-form doctrine a business that the taxpayers controlled paid certain commissions to a domestic_international_sales_corporation disc hellweg v commissioner wl at thereafter the disc made certain distributions to certain c corporations that the respective roth iras of the taxpayers owned and the c corporations made certain distributions to those re- spective roth iras id according to the commissioner in hellweg the transactions involved there should be recharacterized because the taxpayers had used those transactions as a vehicle to improperly shift value into their roth iras id at as recharacterized by the commissioner the respective commission payments to the disc made by the business that the taxpayers controlled constituted in substance distributions from the business to the respective c corporations that the taxpayers’ respective roth iras owned distributions from those c corporations to the respective taxpayers whose roth iras owned those c corporations and contributions by the taxpayers to their respective roth iras according to the commissioner the recharacterized transactions resulted in the taxpayers’ being liable for excise_tax under sec_4973 with respect to the contributions to their respective iras id at in advancing the commissioner’s position in hellweg the commissioner informed the court that the commissioner had not challenged for income_tax purposes the transactions at issue in hellweg id in fact the commissioner advised the court in hellweg that those transactions were valid for income_tax purposes and lack substance for excise_tax purposes only id at thus the commissioner took a position in hellweg for income_tax purposes that was inconsistent with the position that the commissioner took in that case for excise_tax purposes in hellweg v commissioner wl at the court rejected the commissioner’s position that the transactions at issue in that case were valid for income_tax purposes and lack substance for excise_tax pur- poses only the court concluded that the taxpayers were not liable for excise_tax under sec_4973 because that section compels consistent treatment of transactions for income_tax and excise_tax purposes id at and respon- dent’s position that the transactions at issue in hellweg are substantive for income_tax purposes undermines his attempted use of the substance-over-form doctrine to recharacterize the transaction s for excise_tax purposes id at in ohsman the commissioner had determined certain excise_tax deficien- cies against the taxpayers involved there as a result of the commissioner’s rechar- acterization of the following transactions under the substance-over-form doctrine a business that one of the taxpayers michael s ohsman mr ohsman owned paid certain commissions to an fsc ohsman v commissioner wl at thereafter the fsc made certain distributions to a roth_ira that mr ohsman owned id according to the commissioner in ohsman the trans- there were two taxpayers in ohsman v commissioner tcmemo_2011_98 wl mr ohsman and pamela s ohsman ms ohsman mr ohsman was involved in the transactions at issue in ohsman and ms ohsman was a party to that case only because she filed a joint income_tax return with mr ohsman actions involved there should be recharacterized because mr ohsman had used those transactions as a vehicle to improperly shift value into his roth_ira id at as recharacterized by the commissioner the respective commission payments to the fsc made by the business that mr ohsman owned constituted in substance distributions from the business to mr ohsman and contributions by mr ohsman to his roth_ira id according to the commissioner the rechar- acterized transactions resulted in the taxpayers’ being liable for excise_tax under sec_4973 with respect to the contributions that mr ohsman made to his roth_ira id in advancing the commissioner’s position in ohsman the com- missioner did not challenge for income_tax purposes the transactions at issue in ohsman id thus the commissioner took a position in ohsman for income_tax purposes that was inconsistent with the position that the commissioner took in that case for excise_tax purposes in ohsman the court rejected the commissioner’s position that the trans- actions at issue in that case should be recharacterized for excise_tax purposes only id at the court concluded that the taxpayers were not liable for excise_tax under sec_4973 because the commissioner neglected to challenge the sub- stance of the transactions at issue in ohsman for income_tax purposes id we find hellweg and ohsman to be materially distinguishable from the instant cases and petitioners’ reliance on those cases in support of their position in petitioners’ motion to be misplaced in contrast to hellweg and ohsman respon- dent does not take inconsistent positions for income_tax purposes and excise_tax purposes with respect to the mazzei partnership western growers fsc transac- tions for both purposes respondent believes that under the substance-over-form doctrine those transactions should be recharacterized however for income_tax purposes the applicable respective periods of limitations for taxable years through during which the mazzei partnership western growers fsc trans- actions had taken place had expired by the time respondent learned of those trans- actions during respondent’s examination of the income_tax of mazzei injector for its taxable_year that began in date in this connection the revenue_agent noted during that examination the older years through are closed and if there were no additional contributions after the or years our only issue may be the excise_tax on the over contributed amounts respon- dent did not seek to undertake the useless action of determining any income_tax deficiencies for taxable years through resulting from the mazzei part- nership western growers fsc transactions that respondent was prohibited by law from assessing and collecting based upon our examination of the entire record before us we conclude that we should not reject the respective excise_tax deficiencies under sec_4973 that respondent determined in the celia mazzei notice and the mazzei notice resulting from the mazzei partnership western growers fsc transactions on the ground that respondent did not determine respective income_tax deficiencies of celia mazzei and mr mazzei and mary mazzei resulting from those transactions we have considered all of the contentions and arguments of the parties that are not discussed herein with respect to the matters that we address herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order denying petitioners’ motion will be issued
